COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
NO. 2-03-091-CV
 
ERIC GANT                                                        
                      
APPELLANT
V.
24 HOUR FITNESS WORLD WIDE INC.       
           
           
           
APPELLEES
("24 HOUR FITNESS SPORT"), MARK S.
MASTON, MARCUS GUNN, POLICE OFFICER
GAROFANO, CITY OF ARLINGTON (POLICE
DEPARTMENT - RECORDS AND LEGAL), JUDGE
SHERRY HILL OF CRIMINAL COURT SYSTEM
CCR#1, MR. MULLEN, ESQ., AND WANDA BOYER
------------
FROM THE 17TH DISTRICT COURT OF TARRANT
COUNTY
------------
MEMORANDUM OPINION(1)
------------
       
Appellant Eric Gant appeals from the trial court's March 14, 2003 order granting
summary judgment to appellees City of Arlington and Police Officer Garofano. On
April 8, 2003, this court informed appellant that it believed it lacked
jurisdiction over the appeal because the motion for summary judgment did not
dispose of all the defendants in the trial court. This court provided the
parties to this appeal an opportunity to demonstrate jurisdiction, and Gant
provided a response. Gant's response does not demonstrate that this court has
jurisdiction over this interlocutory appeal. We dismiss the appeal for want of
jurisdiction. See Tex R. App. P. 42.3(a), 43.2(f).
 
                                                                      
SAM J. DAY
                                                                      
JUSTICE
 
PANEL D: DAY, LIVINGSTON, and DAUPHINOT,
JJ.
DELIVERED: May 22, 2003

1.  See Tex. R. App. P. 47.4